                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

LEE MEMORIAL HEALTH SYSTEM,

               Plaintiff,

v.                                                 Case No: 2:18-cv-617-FtM-38UAM

LEXINGTON INSURANCE
COMPANY, LESLEY HOLMAN,
DOMINGO PEREZ TROY and
MARIA PEDRO RUPERTO,

             Defendants.
                                         /

                                        ORDER1

      Before the Court is Defendant Lexington Insurance Company’s Motion to

Consolidate (Doc. 42) and Plaintiff Lee Memorial Health System’s response in opposition

(Doc. 44). For the following reasons, the Court denies the Motion to Consolidate.

      Lexington contends this action relates to a separate proceeding involving Lee

Health: Allied World Assurance Co. v. Lee Memorial Health System, No. 2:18-cv-00158

(M.D. Fla.). Both actions are before the Court. And each relates to yet another separate

action, which involves medical negligence. Holman v. United States, No. 2:18-cv-00076

(M.D. Fla.). This case and Allied World concern insurance coverage for the underlying



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
medical negligence action. (Doc. 42 at 2). But the parties dispute the existence of

common law or fact between these cases. Lexington asserts that common issues of law

and fact exist because a coverage exclusion in its policy may trigger if another insurer

provides coverage. (Doc. 42 at 4-6). Lee Health maintains there are no common issues

and consolidation is prejudicial given the different procedural posture of Allied World.

       Under Rule 42, the Court may order the consolidation of actions on its docket that

“involve a common question of law or fact.” Fed. R. Civ. P. 42(a). This power derives

from “a trial court’s inherent managerial power ‘to control the disposition of the causes on

its docket with economy of time and effort for itself, for counsel, and for litigants.’” Hendrix

v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985) (quoting In re Air

Crash Disaster at Fla. Everglades, 549 F.2d 1006, 1012 (5th Cir. 1977)). A court’s

decision to consolidate is “purely discretionary.” Id. When exercising this “considerable

discretion,” courts must consider: (1) “whether the specific risks of prejudice and possible

confusion are overborne by the risk of inconsistent adjudications of common factual and

legal issues”; (2) “the burden on parties, witnesses and available judicial resources posed

by multiple lawsuits”; (3) “the length of time required to conclude multiple suits as against

a single one”; and (4) “the relative expense to all concerned of the single-trial, multiple-

trial alternatives.” Eghnayem v. Bos. Sci. Corp., 873 F.3d 1304, 1313 (11th Cir. 2017)

(quoting Hendrix, 776 F.2d at 1495).

       After considering the above factors, the Court finds that consolidation is

inappropriate for at least two reasons.

       First—at this point—it does not appear that Allied World has common issues of

law or fact that require consolidation. Both cases involve separate matters of contract




                                               2
interpretation, limiting the risk of inconsistent judgments on any common matters. The

issue in each case is whether coverage exists under the specific policy, not which policy

provides coverage. The Court’s impression may change later. If so, the Court could

consolidate the cases sua sponte. See, e.g., Watson v. Adecco Emp’t Serv., Inc., 252 F.

Supp. 2d 1347, 1351 (M.D. Fla. 2003). Yet the Court cannot find that the cases involve

common questions of law or fact right now.          So consolidation under Rule 42(a) is

improper. See Gillis v. Deutsche Bank Trust Co. Americas, No. 2:14-cv-418, 2015 WL

368461, at *2 (M.D. Fla. Jan. 27, 2015).

          And second, these cases are in different procedural postures. In Allied World,

discovery concluded and a ripe motion for summary judgment is pending; whereas, here,

discovery will not finish for three months and dispositive motions are not due for four

months. Thus, consolidation would require the Court to reopen discovery in Allied World

or stay it for at least four months until this case catches up. The Court declines to do

either.     To provide the Allied World litigants with a “just, speedy, and inexpensive

determination” of their action, the Court must deny this Motion. See Fed. R. Civ. P. 1.

Even if Allied World’s resolution is relevant here, the current scheduling orders allow the

Court to decide that case first, making consolidation unnecessary.

          In sum, the Court finds it would be inappropriate and ineffective to exercise its

discretion and consolidate these cases. Thus, the Motion is denied.

          Accordingly, it is now

          ORDERED:

          Defendant Lexington’s Motion to Consolidate (Doc. 42) is DENIED.




                                              3
      DONE and ORDERED in Fort Myers, Florida this 7th day of March, 2019.




Copies: All Parties of Record




                                       4
